Exhibit 99.2 O2Micro International Limited has advised that the 2011 annual report is available for viewing on the internet at http://www.o2micro.com.If you do not have access to the internet and would like to obtain a hard copy, please write to: Proxy Services Corporation xecutive Drive Edgewood, NY 11717 Attention:Greg Penn (Annual Report) You may also request for a hardcopy of the annual report by calling the toll free number 1-800-555-2470. O2Micro International Limited has advised that the 2011 annual report is available for viewing on the internet at http://www.o2micro.com.If you do not have access to the internet and would like to obtain a hard copy, please write to: Proxy Services Corporation xecutive Drive Edgewood, NY 11717 Attention:Greg Penn (Annual Report) You may also request for a hardcopy of the annual report by calling the toll free number 1-800-555-2470. O2Micro International Limited has advised that the 2011 annual report is available for viewing on the internet at http://www.o2micro.com.If you do not have access to the internet and would like to obtain a hard copy, please write to: Proxy Services Corporation xecutive Drive Edgewood, NY 11717 Attention:Greg Penn (Annual Report) You may also request for a hardcopy of the annual report by calling the toll free number 1-800-555-2470.
